     Case 19-31443-hdh11 Doc 98 Filed 08/20/19               Entered 08/20/19 15:48:43       Page 1 of 1




The following constitutes the ruling of the court and has the force and effect therein described.



Signed August 19, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________


                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

      In re:                                          §
                                                      §
      Rooftop Group International Pte. Ltd.,          §      Case No. 19-31443-hdh11
                                                      §
                                                      §
               Debtor.                                §

                 SUA SPONTE ORDER TRANSFERRING AND REASSIGNING CASE

               The above-captioned case is currently pending before the Honorable Harlin D. Hale in the

     Dallas Division of the Northern District of Texas, but the Honorable Mark X. Mullin has now

     presided over several hearings in this case. The Court finds it in the best interests of all concerned

     that Judge Mullin continue to preside over this case.

               IT IS THEREFORE ORDERED that the Clerk of the Bankruptcy Court for the Northern

     District of Texas is instructed to transfer and reassign, for all purposes, the above-captioned case

     to the Honorable Mark X. Mullin in the Fort Worth Division of the Northern District of Texas.

                                          ###END OF ORDER###
